Citation Nr: 1417531	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-06 856A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for depressive disorder with dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




REMAND

The Veteran served on active duty from December 1964 to December 1994.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, by the Togus, Maine, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 70 percent for depressive disorder with mild dementia.  

In a December 2012 decision, the Board denied the Veteran's claim for a rating in excess of 70 percent for depressive disorder with mild dementia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Remand, the parties asked that the Board's December 2012 decision, to the extent that it denied an increased rating for the depressive disorder, be vacated and the matter be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  On June 20, 2013, the Court granted the Joint Motion and vacated the December 2012 decision as to the increased rating claim, remanding the case to the Board for readjudication and disposition consistent with that motion.  

In the June 2013 Joint Motion for Partial Remand, the parties agreed that a remand was warranted because the Board did not provide an adequate statement of reasons and bases for its failure to determine whether a claim had been raised for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) in association with the claim for a rating in excess of 70 percent for the depressive disorder with dementia.  The parties cited the case of Bradley v. Peake, 22 Vet. App. 280 (2008), for the position that a TDIU claim must be considered when raised in the context of an increased rating claim even when, as is the case here, the Veteran is already in receipt of a total rating.   It was noted that a VA examiner in February 2011 specifically noted that the Veteran was unemployable; therefore, the parties found that the Board's analysis was inadequate because it did not consider whether the examiner's findings were sufficient to raise the issue of entitlement to TDIU.  

In this regard, the Board notes that, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  

In this case, the Board finds that the issue of TDIU has been raised by the parties and therefore is properly before the Board.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  While the February 2011 VA physician stated that the Veteran is unemployable, a rationale for the opinion has not been provided.  It is noteworthy that the examiner only described the severity of the condition as moderate to severe; and, it was reported that the Veteran was employed at the time of the examination and only missed 2 to 3 days of work a month.  

Moreover, the Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice.  In addition, he should be asked to complete a TDIU claim form so he can provide information concerning his employment, education, training, and other relevant factors.  

The Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to this single service-connected disability.  Therefore, the question of whether the Veteran is entitled to a TDIU rating based on psychiatric disability must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of the Veteran's service-connected disability on his unemployability.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

Accordingly, the case is REMANDED to for the following action: 

1.  The AOJ should provide the Veteran with all required notice in response to the claim of entitlement to a TDIU rating based on his service-connected psychiatric disability.  He should also be provided and requested to complete the appropriate form to claim entitlement to a TDIU.  

2.  Also, contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his psychiatric disorder since February 2011.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.  The AOJ should schedule the Veteran for a VA examination in order to determine the current severity of his depressive disorder with dementia and its effect on his employability.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted.  The report of the examination should contain a detailed account of all manifestations of the disability.  A multi-axial assessment should be provided, with a thorough discussion of Axis V, including an explanation of the meaning of the global assessment of function (GAF) score assigned.  The examiner should specifically comment on the impact of the Veteran's psychiatric disorder on his ability to maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.  

4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken.  

5.  Thereafter, in light of all of the evidence received, the AOJ should re-adjudicate the issue of entitlement to a rating in excess of 70 percent for depressive disorder with dementia.  This determination should include a decision as to whether the service-connected psychiatric disability causes unemployability.  If a benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  This document should include detailed reasons and bases for the decision reached.  The Veteran and his representative should be provided an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

